Order, Supreme Court, New York County (Herman Cahn, J.), entered May 9, 1996, which, inter alia, denied defendant Pinetex, Inc.’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
*233Plaintiff sufficiently alleged its ownership of "specific identifiable personal property” and defendant-appellant’s "unauthorized dominion over the property to the exclusion of plaintiff s rights” to support its claim that defendant converted fabric that plaintiff sent to defendants Poughkeepsie Finishing Corp. and Priority Finishing Corp. for processing (Aetna Cas. & Sur. Co. v Glass, 75 AD2d 786). The complaint is not subject to dismissal at this juncture for lack of a demand, since defendant-appellant’s unlawful acquisition of the fabric may be fairly inferred from the facts pleaded and plaintiffs supporting affidavit (compare, Agawam Trading Corp. v Malbin Co., 37 AD2d 946; see, Leon v Martinez, 84 NY2d 83, 87-88). Concur— Wallach, J. P., Ross, Nardelli, Tom and Mazzarelli, JJ.